DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 33-37, 39-44, 46-51 and 53 are pending, of which claims 33, 40 and 47 are in independent form.  Claims 33-37, 39-44, 46-51 and 53 are rejected under 35 U.S.C. 103.  

Response to Amendments and Arguments
The claim amendments and arguments filed on 17 May 2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 9 of the remarks Applicant’s representative appears to argue that the newly amended independent claim limitations reciting in part, reducing the volume of the ITSM data to a smaller volume of a target data set, including dividing at least one time period of the plurality of time periods into a first time division and a second time division, and aggregating, based on the at least one status, at least two time periods of the time periods into at a first aggregated time period that includes the first time division, and a second aggregated time period that includes the second time division and a portion of the second time period; classifying the first aggregated time period as wasted time; classifying the second aggregated time period as work time or wait time.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37, 39-44 and 46-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini, III et al. U.S. Pub. No. 2016/0036652 (hereinafter “Bellini”) in view of Appel et al. U.S. Pub. No. 2014/0025417 (hereinafter “Appel”) in further view of Sabharwal U.S. Pub. No. 2012/0323640 (hereinafter “Sabharwal”).
Regarding independent claim 33, Bellini discloses:
A method for identifying inefficiencies in Information Technology (IT) incident handling, the method comprising: identifying a volume of native IT Service Management (ITSM) data, the ITSM data including incident activity entries characterizing the IT incident handling; identifying time periods occurring between pairs of the incident activity entries, wherein each time period of the time periods is stored together with a plurality of incident activity characterizations, the plurality of incident activity characterizations including at least one status (Bellini at paragraph [0007] discloses in part, “SLA compliance may be measured by the ticketing system, by recording the times when a support ticket is created, when a technician proposes a method for solving the issue, when the support ticket is first addressed by a technician, and when the support ticket is closed.”  Further, Bellini at paragraph [0039] discloses a support ticket storing multiple fields including time and date information corresponding to incident activity such as when the incident was first responded to, when the proposed solution was accepted, when the incident was resolved, or reopened.)

 While Bellini at paragraph [0056] discloses in the event the original problem recurs or the same problem happens again rather than creating a new ticket the same ticket can be reopened and appended to such all the information is in one place and duplicative information does not need to be entered [i.e., reducing the volume of ITSM data], , and tracking of SLA compliance, such as tracking of maximum response time as disclosed in Bellini at paragraph [0079], Bellini does not disclose:
reducing the volume of the ITSM data to a smaller volume of a target data set, including dividing at least one time period of the plurality of time periods into a first time division and a second time division…
However, Appel at paragraph [0020] teaches in part, “…require the work within a service pool to be divided into two moments of a incoming ticket timeline: before and after the ticket assignment to a sys-admin. To construct the WPC, at least one embodiment of the invention includes normalizing the tickets' assignment delays and resolution times by their respective SLA duration, and plotting the information on a normalized assignment delay and resolution time space.”
Both the Bellini reference, and the Appel reference, in the sections cited by the Examiner, are in the field of endeavor of tracking time as it relates to incident handling and ticket handling.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking and aggregating of ticket time periods, including reopen time periods as disclosed in Bellini with the dividing of the ticket time period into work time and admin time as taught in Appel to facilitate in determining delays in work requests (See Appel at paragraph [0007]).

While Bellini at paragraph [0056] discloses in the event the original problem recurs or the same problem happens again rather than creating a new ticket the same ticket can be reopened and appended to such all the information is in one place and duplicative information does not need to be entered, and tracking of SLA compliance, such as tracking of maximum response time which can be restarted [i.e., aggregating time periods based on an open status] as disclosed in Bellini at paragraph [0079] and Appel at paragraph [0020] teaches dividing a ticket time into delay time and work time, Bellini as modified with Appel does not disclose a waste time or second aggregated time period based on a reopening status.  More specifically, Bellini as modified with Appel does not disclose:
aggregating, based on the at least one status, at least two time periods of the time periods into at least a first aggregated time period that includes the first time division, and a second aggregated time period that includes the second time division and a portion of the second time period.
However, Sabharwal at paragraphs [0025] – [0026] teaches the following:
In some embodiments, the incident management system 100 determines objective performance metrics 118 for the assignee 108-1 with respect to the handling of the incident ticket 110. 

[0026] In some embodiments, the performance metrics 118 include one or more of an amount of time that the assignee took to resolve the incident ticket, a customer satisfaction score, a level of complexity of the incident ticket, a level of compliance with a service level agreement that was achieved by the assignee in handling the incident ticket, a number of times the incident ticket was reopened, a number of times the incident ticket was escalated, a number of other assignees that handled the incident ticket before the assignee handled the incident ticket, a number of other assignees that handled the incident ticket after the assignee handled the incident ticket, and a priority of the incident ticket. In some embodiments, the performance metrics 118 are stored in a database.

Further, Sabharwal at paragraph [0038] Table 1 provided below, with marking added by Examiner, teaches the aggregated number of times an incident is reopened counts negatively towards a performance metric [i.e., waste and inefficiencies in the IT incident handling].

    PNG
    media_image1.png
    226
    354
    media_image1.png
    Greyscale

Examiner is of the position that, in the sections cited above, the Appel reference teaches dividing a ticket time period into delay and work, Bellini discloses aggregating time periods as it relates to reopening of tickets, and Sabharwal associates reopening of tickets with waste and reads on the recited claim limitations.
Both the Bellini reference and the Sabharwal reference, in the sections cited by the Examiner, are in the field of endeavor of storing and tracking of incident handling ticket information.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking and aggregating of time periods, including reopen time periods as disclosed in Bellini with the aggregating of incident reopening information and its negative impact on a performance metric taught in Sabharwal to facilitate in improved handling of incidents (See Sabharwal at paragraph [0018]-[0019]).

While Bellini at paragraph [0039] discloses tracking time periods related to incident handling and the reopening time periods when an incident is not fully resolved and needs to be reopened, Bellini does not disclose:
classifying the first aggregated time period as wasted time; classifying the second aggregated time period as work time or wait time; adding at least one field for the wasted time to the target data set; and providing the target data set to remote applications and systems via a web service client interface, including providing access to the at least one field for the wasted time, to thereby identify the inefficiencies in the IT incident handling.
However, Appel at paragraph [0020] discloses dividing a ticket time line into delay and work, and Sabharwal at paragraphs [0025] – [0026] teaches creating aggregated fields as it relates to the number of times an incident was reopened, and the amount of time to resolve an incident, and Sabharwal at paragraph [0038] Table 1 provided above, with marking added by Examiner, teaches the aggregated number of times an incident is reopened counts negatively towards a performance metric [i.e., waste and inefficiencies in the IT incident handling].

Regarding dependent claim 34, all of the particulars of claim 33 have been addressed above.  Additionally, Bellini discloses: 
wherein the plurality of incident activity characterizations each include at least one of a priority, an activity status, an assigned group, and assigned individual, and an assigned group costing category (Bellini at paragraphs [0039]-[0040] discloses a support ticket storing a plurality of fields including activity status such as a proposed solution being accepted and the ticket being new resolved or reopened [i.e., activity status].)

Regarding dependent claim 35, all of the particulars of claim 33 have been addressed above.  Additionally, Bellini as modified with Appel and Sabharwal discloses:
wherein aggregating the at least two time periods includes selecting the at least two time periods for aggregation based on the corresponding incident activity characterizations of the at least two time periods (Bellini at paragraph [0056] discloses in the event the original problem recurs or the same problem happens again rather than creating a new ticket the same ticket can be reopened and appended to such all the information is in one place and duplicative information does not need to be entered, and tracking of SLA compliance, such as tracking of maximum response time as disclosed in Bellini at paragraph [0079] which together Examiner is interpreting as aggregating the total time a ticket is worked on between a first opened ticket and a reopened ticket.  Additionally, Sabharwal at paragraph [0026] teaches an amount of time an assignee took to resolve an incident and tracking the number of times an incident was reopened.  Examiner is of the position that the amount of time to resolve an incident represents an aggregate value of the time spent resolving the incident when it was initially opened and when it was reopened.)

Regarding dependent claim 36, all of the particulars of claim 33 have been addressed above.  Additionally, Bellini as modified with Appel and Sabharwal discloses:
wherein classifying the first aggregated time period as wasted time comprises: classifying the second time division as work time or wait time; classifying the portion of the second time period as work time or wait time; classifying the second aggregated time period as total work time or total wait time; classifying a remaining portion of the second time period as waste time; and aggregating the first time division and the remaining portion of the second time period to determine the wasted time (Bellini at paragraph [0039] discloses tracking a plurality of time periods and incident activities including the reopening and resolution of a ticket, and tracking aggregated amounts with respect to response times and SLA compliance, including a waiting status taught in Bellini at paragraph [0040].  Sabharwal at paragraphs [0025]-[0026] and Table 1 provided above teaches aggregating information related to incident handling including reopening information and time information and counting aggregated amounts as having a positive impact on a performance metric [i.e., work] or a negative impact on a performance metric [i.e., waste].  Lastly, Appel at paragraph [0020] teaches dividing a work time period assigned to a ticket.  Examiner is of the position that it would have been obvious to a person of ordinary skill in the art to use the data fields and aggregating disclosed in Bellini with the performance metrics and aggregated values taught in Sabharwal and the dividing of a work time period taught in Appel in the terms of work and waste recited in the claims.

Regarding dependent claim 37, all of the particulars of claims 33 and 36 have been addressed above.  Additionally, Bellini as modified with Appel and Sabharwal discloses:
further comprising: classifying the second aggregated time period as acceptable work time or acceptable wait time (Bellini at paragraph [0079 discloses comparing time period amounts to determine whether they are in compliance with an SLA agreement,  Examiner is of the position that time thresholds complying with an SLA agreement reads on classifying time periods as acceptable or unacceptable.)

Regarding dependent claim 39, all of the particulars of claim 33 have been addressed above.  Additionally, Bellini as modified with Appel and Sabharwal discloses:
wherein classifying the first aggregated time period as wasted time comprises: classifying the first aggregated time period as wasted time based on a combination of a first incident activity characterization and a second incident activity characterization of the at least two time periods (Examiner is of the position that in order for the an incident to be reopened in both the Bellini reference at paragraphs [0039] – [0040] and Sabharwal reference at paragraphs [0025] – [0026] and be treated as waste consistent with Sabharwal at Table 1 Line 5 provided above, the incident must first be closed.  Examiner is interpreting closing and reopening as reading on a first and second incident activity characterization.)

Regarding independent claim 40, while independent claim 40, a system claim, and independent claim 33, a method claim are directed towards different statutory classes, they are similar in scope.  Therefore, claim 40 is rejected under the same rationale as claim 33.  Additionally, with respect to the hardware limitations recited in claim 40, specifically, a memory and processors, See Bellini at paragraph [0018] which discloses similar hardware limitations.

Regarding dependent claim 41, all of the particulars of claim 40 have been addressed above.  Additionally, claim 41 is rejected under the same rationale as claim 34.

Regarding dependent claim 42, all of the particulars of claim 40 have been addressed above.  Additionally, claim 42 is rejected under the same rationale as claim 35.

Regarding dependent claim 43, all of the particulars of claim 40 have been addressed above.  Additionally, claim 43 is rejected under the same rationale as claim 36.

Regarding dependent claim 44, all of the particulars of claims 40 and 43 have been addressed above.  Additionally, claim 44 is rejected under the same rationale as claim 37.

Regarding dependent claim 46, all of the particulars of claim 40 have been addressed above.  Additionally, claim 46 is rejected under the same rationale as claim 39.

Regarding independent claim 47, while independent claim 47, a non-transitory computer readable medium claim, and independent claim 33, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 47 is rejected under the same rationale as claim 33.

Regarding dependent claim 48, all of the particulars of claim 47 have been addressed above.  Additionally, claim 48 is rejected under the same rationale as claim 34.

Regarding dependent claim 49, all of the particulars of claim 47 have been addressed above.  Additionally, claim 49 is rejected under the same rationale as claim 35.

Regarding dependent claim 50, all of the particulars of claim 47 have been addressed above.  Additionally, claim 50 is rejected under the same rationale as claim 36.

Regarding dependent claim 51, all of the particulars of claims 47 and 50 have been addressed above.  Additionally, claim 51 is rejected under the same rationale as claim 37.

Regarding dependent claim 53, all of the particulars of claim 47 have been addressed above.  Additionally, claim 53 is rejected under the same rationale as claim 39.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,497,136
Column 9, Lines 30 – 47 as it relates to tracking IT resource waste in a system.
2017/0031943
Paragraphs [0006] – [0008] as it relates to tracking ITSM records and metrics and reopening tickets.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154